Judgment unanimously affirmed. Memorandum: Defendant contends that reversal is required based upon prosecutorial misconduct during summation. Several of the errors complained of have not been preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). " 'Because those errors that were preserved "were not so egregious or prejudicial as to deprive defendant of a fair trial, reversal is not warranted” ’ [citations omitted]” (People v Nixon, 213 AD2d 1068, 1069). Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Felony Driving While Intoxicated.) Present—Pine, J. P., Fallon, Doerr, Balio and Boehm, JJ.